                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE MIDDLE DISTRICT OF TENNESSEE
                                  AT NASHVILLE

DAVID EARL MILLER, et al.,                   )
                                             )
        Plaintiffs,                          )
                                             )
v.                                           )       No. 3:18-cv-01234
                                             )       JUDGE CAMPBELL
TONY PARKER, et al.,                         )
                                             )
        Defendants.                          )

______________________________________________________________________________

                DEFENDANTS’ RESPONSE IN OPPOSITION TO
   PLAINTIFF MILLER’S MOTION FOR TEMPORARY RESTRAINING ORDER
_____________________________________________________________________________

        Plaintiff Miller (“Miller”) has filed a Motion for Temporary Restraining Order enjoining

the Defendants from “presenting, and/or giving effect to, the Affidavit Concerning Method of

Execution” until the Court rules on his motion for reconsideration (Doc. Entry No. 23) of the

Court’s previous Memorandum Order (Doc. Entry No. 20.) Miller’s motion for temporary

restraining order should be denied.

        Tennessee Code Ann. § 40-23-114 (a) provides that, for a person who commits an offense

for which the sentence is death, the method of carrying out the sentence shall be lethal injection.

However, a person who, like Miller, committed an offense prior to January 1, 1999, for which

death is the punishment, may elect to be executed by electrocution by signing a written waiver of

his right to be executed by lethal injection. Tenn. Code Ann. § 40-23-114 (b). In furtherance of

this provision, the Tennessee Department of Correction’s (TDOC) Lethal Injection Execution

Manual-Execution Procedures for Lethal Injection-Revised July 5, 2018 (“Lethal Injection

Procedures”) (Attachment 1, p. 13) provides that at least 30 days before an execution the warden



                                                 1

     Case 3:18-cv-01234 Document 27 Filed 11/20/18 Page 1 of 5 PageID #: 1773
will present the inmate with the Affidavit Concerning Method of Execution Form (“Affidavit”)

(Attachment 1, p. 92.)

       Miller’s counsel has requested that TDOC not present the Affidavit to Miller directly. And

TDOC has honored this request and has not presented and will not present Miller with the Affidavit

directly. However, in order to ensure that Miller is given the opportunity to exercise his statutory

right to waive execution by lethal injection pursuant to Tenn. Code Ann. § 40-23-114 (b), TDOC

served his counsel with the Affidavit on November 6, 2018, (Attachment 2).

In the letter transmitting the Affidavit to Miller’s counsel, TDOC requested that Miller make his

decision no later than November 20, 2018, so that TDOC could comply with the order of Tennessee

Supreme Court (Attachment 3) that it notify Miller of the method of execution it intends to use to

carry out his sentence by November 21, 2018. The same order of the Tennessee Supreme Court

(Attachment 3) requires TDOC to notify Miller of any decision by TDOC to rely on the Tennessee

Capital Punishment Enforcement Act (“Act”), which provides that the method of carrying out a

death sentence shall be lethal injection unless lethal injection is held to be unconstitutional (which

it has not been) or the commissioner of TDOC certifies to the governor that one or more of the

ingredients for carrying out a sentence of death by lethal injection is unavailable, in which case

the method of execution shall be electrocution.        Tenn. Code Ann. § 40-23-114 (e).          The

commissioner has not and will not so certify, since the ingredients are available.

       Thus, the November 20, 2018, deadline in the letter to Miller’s counsel is not arbitrary. It

was included to allow TDOC to comply with the order of the Tennessee Supreme Court. The

TDOC will comply with the Tennessee Supreme Court’s order; Warden Mays will notify Miller

by November 21, 2018, of the method that TDOC will use to carry out his execution.




                                                  2

   Case 3:18-cv-01234 Document 27 Filed 11/20/18 Page 2 of 5 PageID #: 1774
         In response to the two issues the Court has asked the Defendants to address, Defendants

state as follows:

         1. There is no statutory deadline for Miller to elect electrocution as the method of his

              execution under Tenn. Code Ann. § 40-23-114 (b). Defendants, therefore, agree to

              voluntarily extend Miller’s deadline to make his election pursuant to Tenn. Code Ann.

              § 40-23-114 (b) to 5 p.m., Monday, November 26, 2018.

         2.

         2.   Defendants will be prepared and able to carry out Miller’s death sentence by lethal

              injection according to the Lethal Injection Procedures or by electrocution should he

              choose to waive his right to execution by lethal injection pursuant to Tenn. Code Ann.

              § 40-23-114 (b), if Miller’s deadline is so extended.

                                               CONCLUSION

         WHEREFORE, this Court should deny Plaintiffs’ Motion for Temporary Restraining

Order.


                                                        Respectfully submitted,

                                                         HERBERT H. SLATERY III
                                                         Attorney General and Reporter


                                                         /s/ Scott C. Sutherland
                                                         SCOTT C. SUTHERLAND
                                                         Deputy Attorney General
                                                         B.P.R. No. 29013
                                                         scott.sutherland@ag.tn.gov


                                                         /s/ Rob Mitchell
                                                         ROB MITCHELL
                                                         Assistant Attorney General

                                                   3

   Case 3:18-cv-01234 Document 27 Filed 11/20/18 Page 3 of 5 PageID #: 1775
                                       B.P.R. No. 32266
                                       Law Enforcement and
                                       Special Prosecutions Div.
                                       P.O. Box 20207
                                       Nashville, Tennessee 37202-0207
                                       Off. (615) 532-7688
                                       Fax (615) 532-3926
                                       robert.mitchell@ag.tn.gov




                                   4

Case 3:18-cv-01234 Document 27 Filed 11/20/18 Page 4 of 5 PageID #: 1776
                               CERTIFICATE OF SERVICE

       I certify that, on the 20th day of November 2018, a copy of the foregoing Response was

filed and served by operation of the Court’s ECF/PACER system on the following counsel for the

Plaintiffs: Stephen M. Kissinger, Asst. Federal Community Defender, 800 S. Gay Street, Suite

2400, Knoxville, TN 37929.



                                                   /s/ Scott C. Sutherland
                                                   SCOTT C. SUTHERLAND
                                                   Deputy Attorney General




                                              5

   Case 3:18-cv-01234 Document 27 Filed 11/20/18 Page 5 of 5 PageID #: 1777
